IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00284-CV

CHARLES H. SMITH, M.D. AND
CARDIOVASCULAR SURGERY OF
BRAZOS VALLEY,
                                                         Appellants
v.

JAMES MEADOWS AND
CYNTHIA MEADOWS,
                                                         Appellees


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 14-002596-CV-361


                          MEMORANDUM OPINION


      Appellants Charles H. Smith, M.D. and Cardiovascular Surgery of Brazos Valley

appealed the trial court's interlocutory order denying appellants’ motion to dismiss

pursuant to Texas Civil Practice and Remedies Code section 74.351(b). They now file a

motion to dismiss their appeal, citing that the parties successfully mediated their

disputes, and thus, the appeal is moot.
      The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a).




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Opinion delivered and filed October 15, 2015
[CV06]




Smith v. Meadows                                                                    Page 2